Filed 8/19/20 P. v. Renteria CA2/4
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF
                           CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR

THE PEOPLE,                                                                               B301545
                                                                                          (Los Angeles County
           Plaintiff and Respondent,                                                      Super. Ct. No. KA038347)

           v.

RONALD DAVE RENTERIA,

           Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County. Theodore D. Piatt, Judge. Affirmed.
     Ronald Dave Renteria, in pro. per.; Maggie Shrout,
under appointment by the Court of Appeal, for Defendant
and Appellant.
     No appearance for Respondent.
      Appellant Ronald Dave Renteria petitioned for
sentencing relief under Proposition 36 (the Three Strikes
Reform Act of 2012). After the trial court denied his
petition, appellant moved for reconsideration, which the
court also denied. Appellant then appealed the denial of his
motion for reconsideration. Appellant’s court-appointed
counsel has filed an opening brief raising no issues, and
appellant has submitted a supplemental brief. Following
our independent examination of the entire record pursuant
to People v. Wende (1979) 25 Cal. 3d 436 (Wende), we
conclude that no arguable issues exist. Accordingly, we
affirm.

                        BACKGROUND
       In 1998, appellant was convicted of carjacking (Pen.
Code § 215, subd. (a))1 and escape from custody (§ 4532,
subd. (b)(1)), and he was sentenced to a total term of 69
years to life under the “Three Strikes” law (§§ 667, subd.
(e)(2), 1170.12, subd. (c)(2)). In 2013, appellant filed in
propria persona a petition for relief under Proposition 36,
which “authorizes prisoners serving third[-]strike sentences
whose ‘current’ offense (i.e., the offense for which the
third[-]strike sentence was imposed) is not a serious or
violent felony to petition for recall of the sentence and for
resentencing as a second-strike case. (See § 1170.126, subd.


1    Undesignated statutory references are to the Penal Code.



                              2
(f); see also §§ 667, subd. (e)(1), 1170.12, subd. (c)(1).)”
(People v. Johnson (2015) 61 Cal. 4th 674, 679-680.)
       The trial court ultimately issued an order to show
cause why appellant should not be resentenced on his
conviction for escape from custody, and it appointed counsel
to represent him in the proceeding.2 However, the court
denied the petition as to appellant’s carjacking conviction,
concluding it was both a serious and a violent felony and
thus not subject to resentencing under Proposition 36.
       Years later, appellant filed in propria persona a motion
for “reconsideration” of the partial denial of his petition in
light of People v. Frierson (2017) 4 Cal. 5th 225 (Frierson).
Under Frierson, after a petitioner makes an initial showing
of eligibility for relief under Proposition 36, the prosecution
has the burden to prove the petitioner’s ineligibility beyond a
reasonable doubt. (Frierson, supra, at 230, 234.) The trial
court denied appellant’s motion, explaining he had made no
initial showing of eligibility, as his carjacking conviction did
not qualify for resentencing relief under Proposition 36.
Appellant filed a timely notice of appeal.

                       DISCUSSION
     After reviewing the record, appellant’s court-appointed
counsel filed an opening brief requesting that this court
independently review the record pursuant to People v.

2     The record does not reflect the outcome or status of that
proceeding.



                                3
Wende, supra, 25 Cal. 3d 436. Counsel also advised appellant
of his right to submit a supplemental brief raising any
contentions or argument he wished the court to consider. In
response, appellant submitted a supplemental brief.
      In his supplemental brief, appellant raises three
points. First, he renews his claim that under Frierson, he is
entitled to a hearing at which the prosecution will have the
burden to prove his ineligibility for relief beyond a
reasonable doubt. Appellant is mistaken. “‘[T]he petitioning
defendant has the initial burden of establishing eligibility’”
for relief under Proposition 36. (Frierson, supra, 4 Cal.5th at
234, italics omitted.) As the trial court explained,
appellant’s carjacking offense is both a serious and a violent
felony. (§§ 667.5, subd. (c)(17), 1192.7, subd. (c)(27).) He is
therefore ineligible for relief as to that conviction and was
not entitled to a hearing. (See § 1170.126, subd. (e)(1).)
      Second, appellant notes that the Ninth Circuit does not
consider the California carjacking offense a “crime of
violence” for purposes of federal sentencing law. This fact
has no relevance, however, to whether carjacking is a serious
or violent offense under California law. As noted, it is both.
      Third, appellant suggests his carjacking conviction and
a related firearm enhancement are invalid because there
was insufficient evidence to support them, the evidence
presented was false, and he received ineffective assistance of
counsel at trial. Those assertions do not relate to appellant’s
claim for relief under Proposition 36, and he may not
challenge the propriety of his 1998 conviction and firearm


                              4
enhancement in this appeal from the denial of his motion for
reconsideration.
      We have examined the entire record and are satisfied
no arguable issue exists. By virtue of counsel’s compliance
with the Wende procedure and our review of the record,
appellant has received adequate and effective appellate
review of the judgment. (See Smith v. Robbins (2000) 528
U.S. 259, 278.)




                             5
                DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS.




                         MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                 6